Citation Nr: 0716453	
Decision Date: 06/04/07    Archive Date: 06/18/07

DOCKET NO.  02-12 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disorder.

2.  Entitlement to service connection for a right arm 
disorder.

3.  Entitlement to an initial compensable rating for 
hypertension.

4.  Entitlement to an initial compensable rating for 
irritable bowel syndrome.

5.  Entitlement to an initial compensable rating for 
onychomycosis.


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

B. Buck, Associate Counsel

INTRODUCTION

The veteran served on active duty from May 1979 to May 1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

By letter received in September 2005, the veteran indicated 
that he was satisfied with the increase in disability rating 
assigned for his service-connected left shoulder disability 
(20 percent).  Thus, this issue is no longer on appeal.  


FINDINGS OF FACT

1.  A current diagnosis of a right shoulder disability 
manifested by pain is not demonstrated by the record.

2.  A current diagnosis of a right arm disability is not 
demonstrated by the record.

3.  The veteran's hypertension is manifested by diastolic 
pressure ranging from 69 to 108, with the measurement 
predominantly in the 80s.  The veteran's systolic pressure 
ranges from 122 to 158, with the measurement predominantly in 
the 130s to 140s. 

4.  The medical evidence does not show a diastolic pressure 
predominantly above 100 or a systolic pressure above 160.

5.  The veteran's irritable bowel syndrome is mild and is 
manifested by occasional episodes of bowel disturbance.

6.  The record does not demonstrate frequent episodes of 
bowel disturbance or more or less constant abdominal distress 
that is medically linked to the veteran's IBS.  
7.  The veteran's onychomycosis is manifested by fungal 
infection of the great toe nails, affecting the distal 3 mm. 
of the nails, with discolorations.


CONCLUSIONS OF LAW

1.  A right shoulder disability was not incurred or 
aggravated in the veteran's active duty service.  38 U.S.C.A. 
§§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2006).

2.  A right arm disability was not incurred or aggravated in 
the veteran's active duty service.  38 U.S.C.A. §§ 1101, 
1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 
(2006).

3.  The criteria for a compensable rating for hypertension 
are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.321, 
4.1-4.14, 4.104, Diagnostic Code 7101 (2006).

4.  The criteria for a compensable rating for irritable bowel 
syndrome are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.114, Diagnostic 
Code 7319 (2006).

5.  The criteria for a compensable rating for onychomycosis 
are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 
38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.118 Diagnostic Code 
7803 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in June 2003, the agency of original 
jurisdiction (AOJ) satisfied its duty to notify the veteran 
under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2006).  Specifically, the AOJ notified the 
veteran of information and evidence necessary to substantiate 
the claims for service connection and for higher initial 
ratings; information and evidence that VA would seek to 
provide; and information and evidence that the veteran was 
expected to provide.  In May 2005, he was additionally 
instructed to submit any evidence in his possession that 
pertained to his claims. Referable to the appropriate 
disability rating or effective date elements of the service 
connection claims, as will be discussed below, service 
connection is denied.  Therefore, notice of these issues is 
moot, and there can be no failure to notify prejudice to the 
veteran.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

Although the compliant notices were delivered after the 
initial denial of the claims, the AOJ subsequently 
readjudicated the claims based on all the evidence in July 
2005, without taint from prior adjudications.  Thus, the 
veteran has been able to participate effectively in the 
processing of his claims and the late notice did not affect 
the essential fairness of the decision. 

VA has done everything reasonably possible to assist the 
veteran with respect to his claims for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2006).  Service medical records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  The veteran has been medically 
evaluated in conjunction with his claims.

Service Connection

The veteran seeks service connection for right shoulder and 
right arm disorders, which he contends initially manifested 
in service.  Specifically, the veteran has alleged that he 
has a history of pain, which has been substantiated by x-ray.  
In order to establish service connection, three elements must 
be established.  There must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See 38 C.F.R. § 3.303 (2006); see also Hickson 
v. West, 12 Vet. App. 247, 253 (1999).
Referable to the first element - that of a current disability 
- the sole post-service treatment record referable the right 
shoulder revealed that the veteran experienced pain, however 
found no underlying pathological reason for that pain.  See 
December 2003 private treatment record.  Although the veteran 
has indicated that x-rays substantiate a right shoulder 
diagnosis, the treatment notes of record do not confirm this 
contention.  While x-rays of the left shoulder are of record, 
there are none referable to the right shoulder.  VA has 
obtained all records identified by the veteran as relevant to 
the claim; therefore, no further action is required.  Because 
pain alone is not considered a compensable disability under 
the law, service connection cannot be granted.  See Sanchez-
Benitez v. Principi, 259 F.3d 1356, 1361 (2001).  

The post-service treatment records are silent for treatment 
of a generalized right arm disorder.  The Court of Appeals 
for Veterans Claims has specifically disallowed service 
connection where there is no present disability: "[c]ongress 
specifically limits entitlement for service connected disease 
or injury to cases where such incidents have resulted in a 
disability. . . .  In the absence of proof of a present 
disability there can be no valid claim [for service 
connection]."  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).   Without a currently diagnosed disability of the 
right arm, service connection cannot be granted.  

The Board does not dispute that while in service, the veteran 
presented with complaints of right shoulder pain in December 
1991.  Likewise, the service medical records reveal that the 
veteran often reported pain that radiated down into his right 
arm due to an apparent cervical spine disorder and in 
conjunction with chest pains at various times in 1998.  
However, service connection requires a current diagnosis.  
The treatment records do not demonstrate such diagnoses 
referable to the right shoulder or right arm.  Without such 
evidence, there is no disability for which service connection 
can be granted.  

The preponderance of the evidence is found to be against the 
veteran's service connection claims; therefore, the benefit 
of the doubt provision does not apply.  Service connection is 
not warranted for either a right shoulder or right arm 
disorder.


Disability Evaluations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings applies under a particular diagnostic code (DC), the 
higher evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3. 

Hypertension 

The veteran's noncompensable rating for hypertension is 
assigned under DC 7101, found in 38 C.F.R. § 4.104 (2006).  
Under those criteria, a 10 percent evaluation is warranted 
for diastolic pressure predominantly 100 or more, or systolic 
pressure predominantly 160 or more, or as a minimum 
evaluation for an individual with a history of diastolic 
pressure predominantly 100 or more who requires continuous 
medication for control.  A 20 percent rating is warranted for 
diastolic pressure predominantly 110 or more or systolic 
pressure predominantly 200 or more.  A 40 percent rating is 
warranted for diastolic pressure predominantly 120 or more.  
A 60 percent rating is warranted for diastolic pressure 
predominantly 130 or more.  

At the veteran's October 1999 examination, his blood pressure 
was measured at 158 systolic over 108 diastolic.  This 
measurement, however, would prove to the be the highest 
measurement recorded throughout the appellate period.  In 
total,  the veteran's blood pressure readings date from 
December 2000 to December 2003 and show a diastolic pressure 
ranging from 69 to 108, with the measurement predominantly in 
the 80s.  The veteran's systolic pressure has ranged from 122 
to 158, with the measurement predominantly in the 130s to 
140s.  He does not have a history of diastolic pressure 
predominantly 100 or more.

On only three occasions did the veteran's diastolic readings 
reach 100 or more.  The first occasion was previously 
mentioned in October 1999.  Then, on two occasions in 
December 2003, the veteran's diastolic blood pressure 
measured 102 and 101.  A study over four days in that same 
month, however, with at least two readings per day, revealed 
diastolic pressure between 71 and 89 and systolic pressure 
between 124 and 148.  Given the nature of this multi-day 
study, these readings are more indicative of the veteran's 
disability picture than three isolated incidents over five 
years of diastolic readings over 100.  

Based on this evidence, the veteran's hypertension does not 
warrant a compensable rating, as his diastolic pressure is 
not predominantly over 100.  Staged ratings based on the 
facts presented throughout the appellate period have been 
considered under Fenderson v. West, 12 Vet. App. 119 (1999).  
They are inappropriate in this case, however, because the 
veteran's disability has remained at the same level of 
severity throughout.  His claim for a higher initial rating 
must be denied.  

Irritable bowel syndrome

The veteran currently receives a noncompensable rating for 
mild irritable bowel syndrome (IBS), which is rated 
analogously under DC 7319 for irritable colon syndrome.  See 
38 C.F.R. § 4.114 (2006).  During the pendency of the 
veteran's appeal, changes to 38 C.F.R. § 4.114 were made, 
effective July 2, 2001.  The substantive changes to the 
regulation involved the diagnostic criteria for cirrhosis of 
the liver and hepatitis, neither of which has any practical 
impact on the current appeal. Diagnostic Code 7319, at issue 
here, was unaltered.

Under Diagnostic Code 7319, a 10 percent evaluation is 
warranted where the evidence shows moderate irritable colon 
syndrome with frequent episodes of bowel disturbance with 
abdominal distress.  A 30 percent rating applies for severe 
irritable colon syndrome with diarrhea, or alternating 
diarrhea and constipation, with more or less constant 
abdominal distress.  The Board observes that the words 
"mild," "moderate" and "severe" as used in the various 
diagnostic codes are not defined in the Schedule.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence, to the end that its decisions are 
"equitable and just."  38 C.F.R. § 4.6 (2006).

The veteran's private treatment records, dated from August 
1999 to December 2003, chronicle the veteran's treatment for 
his service-connected irritable bowel syndrome, as well as 
other disorders of the digestive and genitourinary systems.  
These non-service-connected disorders include lactose 
intolerance, gastroesophageal reflux disease, prostatitis, 
and epididymitis, each of which has been linked by the 
veteran's doctors to his frequent abdominal pain.  

In particular, the veteran presented with complaints of 
abdominal pain in July, August, and September 2001, and in 
August, September, and October 2003.  The 2001 complaints, 
however, were characterized by the veteran as "different" 
from his IBS symptoms.  They did not involve bowel 
disturbances.  Clinically, no formal findings were able to be 
made.  The 2003 complaints were summed up in a doctor's 
review in October of that year, which catalogued the 
veteran's nonspecific abdominal pain in light of his history 
of IBS, and found no clear etiology.  Again, bowel movements 
did not appear to be involved.  It was a matter of 
unspecified pain.  Apart from these records, there is one 
instance noted of bowel disturbance due to a medical reaction 
to the antibiotic medication Cipro and one due to an increase 
in lactose intake. 

In sum, the veteran's frequent abdominal pain shown in the 
record has not been linked to his IBS, but rather to other 
non-service-connected disabilities.  He has had occasional 
bowel disturbance due to medication and a change in diet.  
This represents no more than mild disturbances of bowel 
function.  More specifically, the record does not demonstrate 
frequent episodes of bowel disturbance or more or less 
constant abdominal distress due to IBS.  

Because his service-connected disability has remained at the 
same level of severity, staged ratings are inappropriate.  
See Fenderson v. West, supra.  The preponderance of the 
evidence is against the veteran's claim; therefore, the 
benefit of the doubt provision does not apply.  A compensable 
rating for IBS is not warranted.




Onychomycosis 

The veteran's onychomycosis is rated under DC 7813, the 
criteria for skin disabilities, and specifically 
dermatophytosis.  See 38 C.F.R. § 4.118.  During the appeal, 
the regulations pertinent to disabilities of the skin were 
amended, effective August 30, 2002.  See Schedule for Rating 
Disabilities, The Skin, 67 Fed. Reg. 49,590 (July 31, 2002) 
(codified at 38 C.F.R. § 4.118 (2005)).  VA's General Counsel 
has held that where a law or regulation changes during the 
pendency of an appeal, the Board should first determine which 
version of the law or regulation is more favorable to the 
veteran.  If application of the revised regulation results in 
a higher rating, the effective date for the higher disability 
rating can be no earlier than the effective date of the 
change in the regulation.  38 U.S.C.A. § 5110(g) (West 2002).  
Prior to the effective date of the change in the regulation, 
the Board can apply only the original version of the 
regulation.  VAOPGCPREC 3-00. 

The veteran has been advised of the new rating criteria and 
has been examined since the revision.  The July 2005 
supplemental statement of the case readjudicated the issue.  
Thus, there is no prejudice to the veteran for the Board to 
render a decision.

Old Criteria

The version of DC 7813 in effect at the beginning of the 
appellate period directed that the disability be rated as for 
eczema under DC 7806.  38 C.F.R. § 4.118 (2001).  This code 
provided a 10 percent rating for eczema with exfoliation, 
exudation or itching, if involving an exposed surface or 
extensive area.  A 30 percent rating was warranted for eczema 
with exudation or itching constant, extensive lesions, or 
marked disfigurement.  The maximum rating of 50 percent 
required ulcerations or extensive exfoliation or crusting, 
and systemic or nervous manifestations, or the condition 
being exceptionally repugnant.  38 C.F.R. § 4.118, DC 7806 
(2001).

The veteran underwent two VA examinations in conjunction with 
this claim.  In October 1999, examination of the toenails 
revealed some slight subungual thickening of the nail plate 
of both great toes, with dark brown pigment changes.  
Otherwise, nail examination was normal.  The January 2005 
examination revealed similar findings of some scaling that 
was firm at the tip of the great toes, with 3 millimeters of 
nail involvement.  No active infection was present.  

The outpatient clinical records do not contradict these 
findings.  They show that the veteran periodically reports 
for treatment for onychomycosis of the bilateral great toes 
only, requiring antifungal and antibiotic treatment.  

The evidence does not show that any exposed area is affected.  
Nor does it show that the infection affects more than the 
veteran's two great toes.  This is not considered an 
extensive area.  There is no exfoliation, exudation, or 
itching.  Thus, a compensable rating for onychomycosis is not 
warranted under the old criteria.  

New Criteria 

The new DC 7813 directs that the skin disability be rated as 
scars (DCs 7801, 7802, 7803, 7804, or 7805) or dermatitis (DC 
7806), depending on the predominant disability.  

Under the revised criteria for dermatitis, a 10 percent 
rating is warranted when at least 5 percent, but less than 20 
percent, of the entire body, or at least 5 percent, but less 
than 20 of the exposed areas are affected; or when 
intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs are required for a total 
duration of less than six weeks during the past 12-month 
period.  A 30 percent evaluation is assigned with 20 to 40 
percent of the entire body, or 20 to 40 percent of exposed 
areas, affected, or; systemic therapy such as corticosteroids 
or other immunosuppressive drugs required for a total 
duration of six weeks or more, but not constantly, during the 
past 12-month period.  38 C.F.R. § 4.118, Code 7806 (2006).

The maximum rating of 60 percent is warranted for dermatitis 
or eczema with more than 40 percent of the entire body or 
more than 40 percent of exposed areas affected, or; constant 
or near-constant systemic therapy such as corticosteroids or 
other immunosuppressive drugs required during the past 12-
month period.  

While the veteran's onychomycosis has required antibiotic and 
antifungal treatment, it has not required corticosteroids or 
other immunosuppressive drugs.  Nor has it been shown to 
affect more than the top of his toenails on two toes.  This 
does not make up 5 percent of his entire body.  Thus, the new 
criteria for dermatitis do not provide a higher rating in 
these circumstances. 

Regarding the criteria for scars, DCs 7801 and 7805 apply to 
scars, other than on the head, face, or neck, that are deep 
or that cause limited motion.  The condition of the veteran's 
two great toes has not been shown to cause limitation of 
motion; therefore, these codes do not apply.  

DC 7802 applies to scars, other than on the head, face, or 
neck, that are superficial and do not cause limited motion.  
A superficial scar is one not associated with underlying soft 
tissue damage.  To be compensable under this DC, the scar 
must cover an area or areas of 144 square inches or greater.  
The evidence here shows that an area of 3 millimeters of the 
toenail is involved, far less than required for this DC to 
provide a higher rating.  

A 10 percent rating is applicable under Diagnostic Code 7804 
for scars that are superficial and painful on examination.  
The veteran voiced complaints of soreness referable to his 
bilateral great toes on one occasion in the record, though it 
is unclear whether it was due to the onychomycosis, or rather 
to an early wart or callous.  See private treatment record, 
dated in June 2000.   Because the remainder of the treatment 
records referable to the disability are silent for complaints 
of pain, this one instance cannot serve to establish a 
compensable rating. 

DC 7803 provides a 10 percent evaluation for scars that are 
superficial and unstable.  An unstable scar is one where, for 
any reason, there is frequent loss of covering of skin over 
the scar.  While the evidence sometimes shows separation of 
the toenails on the veteran's great toes, it is not shown 
that actual skin covering is lost, as in an open wound or 
ulcer.  Thus a compensable rating under DC 7803 is not 
warranted. 

	
ORDER

Service connection for a right shoulder disorder is denied.

Service connection for a right arm disorder is denied.

A compensable rating for hypertension is denied.

A compensable rating for irritable bowel syndrome is denied.

A compensable rating for onychomycosis is denied.



____________________________________________
J. E. Day
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


